Filed 12/12/19 by Clerk of Supreme Court

                     IN THE SUPREME COURT
                     STATE OF N OR TH DAK OT A


                                2019 ND 288

Melissa Marie Neutman,                                               Appellee
     v.
North Dakota Department of
Transportation,                                                     Appellant




                                No. 20190100

Appeal from the District Court of Burleigh County, South Central Judicial
District, the Honorable Cynthia Feland, Judge.

REVERSED.

Per Curiam.

Chad R. McCabe, Bismarck, N.D., for appellee.

Michael T. Pitcher, Assistant Attorney General, Bismarck, N.D., for appellant.
                Neutman v. N.D. Dep’t of Transportation
                               No. 20190100

Per Curiam.

[¶1] The North Dakota Department of Transportation (“the Department”)
appeals from a district court judgment reversing an administrative hearing
officer’s decision to revoke Melissa Neutman’s driving privileges. On appeal,
the Department argues the district court erred by reversing the administrative
hearing officer’s decision because the Department had authority to revoke
Neutman’s license under N.D.C.C. § 39-20-14 for refusal to take an onsite
screening test.

[¶2] We summarily reverse under N.D.R.App.P. 35.1(b). See Jesser v. N.D.
Dep’t of Transportation, 2019 ND 287, ¶ 17 (“The holding in Kuntz [v. State
Highway Comm’r, 405 N.W.2d 285 (N.D. 1987),] is not extended to N.D.C.C.
§ 39-20-14. Because Jesser did not properly cure his refusal under N.D.C.C.
§ 39-20-14, his license was lawfully revoked under that section.”).

[¶3] Gerald W. VandeWalle, C.J.
     Jerod E. Tufte
     Daniel J. Crothers
     Lisa Fair McEvers
     Jon J. Jensen




                                      1